Case: 18-31202      Document: 00515278699         Page: 1    Date Filed: 01/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                        January 21, 2020
                                    No. 18-31202
                                                                          Lyle W. Cayce
                                  Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

STEVE SCOTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:18-CR-106-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Steve Scott appeals his 84-month, within-guidelines sentence for
possession of a firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1)
and 924(a)(2). He contends that his sentence is substantively unreasonable
because the district court failed to give appropriate weight to the extenuating
circumstances surrounding his possession of the firearm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31202     Document: 00515278699     Page: 2   Date Filed: 01/21/2020


                                  No. 18-31202

      We review “the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007). When a defendant fails to object to the substantive reasonableness of
his sentence, however, our review is for plain error only. See United States v.
Peltier, 505 F.3d 389, 391–92 (5th Cir. 2007). Scott admits that he did not object
to the substantive reasonableness of his sentence at the time it was imposed,
but he argues that an objection was not required to preserve error. Even under
the more lenient standard of review, Scott fails to demonstrate that his
sentence was substantively unreasonable. See United States v. Rodriguez, 602
F.3d 346, 361 (5th Cir. 2010).
      “A discretionary sentence imposed within a properly calculated
guidelines range is presumptively reasonable.” United States v. Campos-
Maldonado, 531 F.3d 337, 338 (5th Cir. 2008). “The presumption is rebutted
only upon a showing that the sentence does not account for a factor that should
receive significant weight, it gives significant weight to an irrelevant or
improper factor, or it represents a clear error of judgment in balancing
sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      The record reflects that the district court considered both Scott’s
mitigation arguments and the 18 U.S.C. § 3553(a) factors when imposing his
sentence. Notably, the district court explicitly acknowledged the extenuating
circumstances surrounding Scott’s possession of the firearm—including his
desire to protect himself from potential future violence—and observed that
these circumstances justified a lesser sentence. However, instead of the 70-
month sentence requested by Scott, the district court ultimately concluded that
a sentence near the top of the guidelines range was appropriate due to Scott’s
lengthy criminal record. Scott’s arguments amount to a mere disagreement
with the district court’s weighing of the § 3553(a) factors, which is insufficient



                                        2
    Case: 18-31202     Document: 00515278699      Page: 3   Date Filed: 01/21/2020


                                  No. 18-31202

to rebut the presumption of reasonableness. See United States v. Gomez-
Herrera, 523 F.3d 554, 565–66 (5th Cir. 2008). Given the significant deference
that is due to a district court’s consideration of the § 3553(a) factors and the
district court’s reasons for its sentencing decision, Scott has failed to show that
his sentence is substantively unreasonable. See Gall, 552 U.S. at 50–53;
Campos-Maldonado, 531 F.3d at 338–39.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3